DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kishi et al. (US 2015/00331790) in view of Yu et al. (US 2016/0139982).
Regarding claim 1, Kishi discloses an image forming apparatus comprising: 
a nonvolatile semiconductor storage device (see Fig. 1A and paras 23 and 25, SSD 105); 
a memory (see Fig. 2 and paras 25 and 32, SSD 105 contains non-volatile memory 204, cache memory 203, and ROM 202); and 
a processor (see Fig. 1A and paras 23-24 CPU 101), 
wherein the processor is configured to exert control in such a manner that, when the nonvolatile semiconductor storage device is notified of deleted file data and a trim command is to be executed (see paras 31-35, 68-69, and 82, a TRIM command is used on SSD 105 to delete blocks of print data in a normal operation state after a print job has been performed).
Kishi does not disclose expressly even if an operation on file data stored in the nonvolatile semiconductor storage device is performed in a state in which an operation state of the image forming apparatus is set to a power-saving state, the trim command is not executed on the nonvolatile semiconductor storage device in accordance with the operation performed on file data.
Yu discloses even if an operation on file data stored in the nonvolatile semiconductor storage device is performed in a state in which an operation state of the image forming apparatus is set to a power-saving state, the trim command is not executed on the nonvolatile semiconductor storage device in accordance with the operation performed on file data (see paras 38, 78, 80, 160, 163, and 167, a TRIM command is only performed when the device has power or before power is lost or before transition to a power saving state).
12, Kishi discloses a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
notifying a nonvolatile semiconductor storage device of deleted file data and executing a trim command (see paras 31-35, 68-69, and 82, a TRIM command is used on SSD 105 to delete blocks of print data in a normal operation state after a print job has been performed).
Kishi does not disclose expressly in a case where an operation state of an image forming apparatus is a power-saving state, exerting control to not execute the trim command on the nonvolatile semiconductor storage device even if an operation on file data stored in the nonvolatile semiconductor storage device is performed, the control being exerted in accordance with the operation on the file data.
Yu discloses in a case where an operation state of an image forming apparatus is a power-saving state, exerting control to not execute the trim command on the nonvolatile semiconductor storage device even if an operation on file data stored in the nonvolatile semiconductor storage device is performed, the control being exerted in accordance with the operation on the file data (see paras 38, 78, 80, 160, 163, and 167, a TRIM command is only performed when the device has power or before power is lost or before transition to a power saving state).
Regarding claim 13, Kishi discloses an image forming apparatus comprising: 
means for, in a case where an operation state of the - 26 -image forming apparatus is a power-saving state when a nonvolatile semiconductor storage device is notified of deleted file data and a trim command is to be executed, the control being exerted in accordance with the operation performed on the file data, the nonvolatile semiconductor storage device being included in the image forming apparatus (see paras 31-35, 68-69, and 82, a TRIM command is used on SSD 105 to delete blocks of print data in a normal operation state after a print job has been performed).

Yu discloses exerting control to not execute the trim command on the nonvolatile semiconductor storage device even if an operation on file data stored in the nonvolatile semiconductor storage device is performed (see paras 38, 78, 80, 160, 163, and 167, a TRIM command is only performed when the device has power or before power is lost or before transition to a power saving state).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the performing a TRIM command only when a device is in normal operation mode, as described by Yu, with the system of Kishi.
The suggestion/motivation for doing so would have been to provide a high endurance SSD drive thereby extending the SSD lifespan.
Therefore, it would have been obvious to combine Yu with Kishi to obtain the invention as specified in claims 1, 12, and 13.

Regarding claim 2, Yu further discloses wherein the processor is configured to execute the trim command on the nonvolatile semiconductor storage device at a timing at which the operation state of the image forming apparatus is switched from a normal operation state to the power-saving state (see paras 38, 78, 80, 160, 163, and 167, a TRIM command is only performed when the device has power or before power is lost or before transition to a power saving state).  
Regarding claim 3, Kishi further discloses - 22 -wherein the processor is configured to exert control in such a manner that, if the operation on file data stored in the nonvolatile semiconductor storage device is performed over a network (see para 25, network I/F 104 provides for communication with external devices) and Yu further discloses in the state in which 
Regarding claims 7-11, Kishi further discloses wherein the nonvolatile semiconductor storage device is a NAND flash memory in which data is erased only block by block (see paras 25 and 32, non-volatile memory 204 is a NAND flash memory), and 
wherein the nonvolatile semiconductor storage device erases an area block by block on a basis of the trim command executed by the processor, the area being an area in which deleted file data is stored (see paras 34-35, deletion process is in unit if blocks).

Allowable Subject Matter

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677